Citation Nr: 9915595	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  98-16 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder of the 
left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to 
September 1964.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of November 1997 from the New Orleans, 
Louisiana, Regional Office (RO).  The sole issue on appeal 
concerns entitlement to service connection for a skin 
disorder of the left foot.  The veteran appeared to raise the 
question of entitlement to service connection for a skin 
disorder of the right foot during a videoconference hearing 
in February 1999.  As this issue has not been perfected for 
appeal, the RO is directed to develop this claim as 
appropriate.


REMAND

The veteran contends, in essence, that he incurred a skin 
disorder of his left foot while in service.  He maintains 
that he was a corpsman during service at a hospital.  As such 
he treated his skin condition himself

The Board notes that in order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury during 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  

The veteran provided testimony in a videoconference hearing 
before a Member of the Board in February 1999.  The veteran 
testified that he was receiving ongoing treatment at the VA 
Medical facility in New Orleans, Louisiana, for his left foot 
skin disorder.  These records have not been associated with 
the claims folder.

The veteran also testified at his personal hearing that he 
received treatment for the skin disorder of his feet shortly 
after his separation from active duty service.  He further 
testified that it was likely that these medical records have 
since been destroyed.  The Board decides that it would be 
appropriate to determine if these records are available, and 
if so to have them associated with the claims folder.  

As the veteran has put VA on notice of the existence of 
relevant medical records, which have not been associated with 
the claims folder, the Board decides that this appeal must be 
remanded for further development.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical records 
pertaining to treatment for disabilities 
involving the skin of the left foot since 
his release from active duty.  The RO 
should then obtain any medical records, 
which have not yet been associated with 
the claims folder.  The veteran should be 
informed that he has the opportunity to 
submit any other additional evidence and 
arguments.  Evidence that would be 
beneficial in establishing a well-grounded 
claim included a medical opinion relating 
any current skin disorder to service.  See 
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

2.  The RO should contact the VA Medical 
Center in New Orleans, Louisiana, and 
obtain any of the veteran's medical 
records which are relevant to treatment of 
a current skin/left foot disability and 
which have not already been associated 
with the claims folder.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
skin disorder of the left foot.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement of 
the case and an opportunity to respond.  The case should be 
returned to the Board for further appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until further notice is 
issued.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


